Case 21-00833-5-JNC     Doc 12 Filed 04/12/21 Entered 04/12/21 14:23:09        Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            NEW BERN DIVSION

  IN RE:
                                                       CASE NO. 21-00833-5
  PLATINUM CORRAL, L.L.C.
                                                       CHAPTER 11
               DEBTOR



        NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY
       AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

        Please take notice that, pursuant to Bankruptcy Rules 2002, 9007 and 9010,
 the undersigned is appearing on behalf of Pacific Premier Bank (“Creditor”), a
 creditor in this case. It is hereby requested as follows:
        1.    Matrix/Roster. The undersigned requests that an entry be made on the
 electronic matrix/roster of creditors to receive notice in this case maintained by the
 Clerk of the United States Bankruptcy Court.
        2.     Receipt of Notices. The undersigned requests to be served with all
 documents filed with the court and all notices which the court and/or other parties
 are required to serve. This request includes all papers, reports, orders, notices, copies
 of applications, motions, petitions, disclosure statements, plans of readjustment of
 debts or reorganization, pleadings, appendices, exhibits, requests or demands,
 whether formal or informal, whether written or oral and whether transmitted or
 conveyed by mail, electronic mail, courier service, delivery service, telephone,
 facsimile, telegraph, telex or otherwise.
       3.     No Express or Implied Acceptance of Service. This Notice of Appearance
 does not give express or implied consent by the undersigned or Womble Bond
 Dickinson (US) LLP to accept service of process of any action commenced under Rule
 7001 of the Federal Rules of Bankruptcy Procedure.
       4.     No Waiver of Rights. This Notice of Appearance shall not be deemed or
 construed to be a waiver of the rights of Creditor of the following:
             a.     To have final orders in noncore matters entered only after de novo
       review by a United States District Judge;
              b.     To trial by jury in any case or proceeding related to this case;
             c.     To have the United States District Court withdraw the reference
       in any matter subject to mandatory or discretionary withdrawal or to seek
       abstention by the United States Bankruptcy Court on any matter; or
Case 21-00833-5-JNC   Doc 12 Filed 04/12/21 Entered 04/12/21 14:23:09        Page 2 of 3




             d.    To any other rights, remedies, claims, actions, defenses, setoffs,
      or recoupments to which Creditor is or may be entitled, in law or in equity, all
      of which are expressly reserved.

      Dated: April 12, 2021

                                       WOMBLE BOND DICKINSON (US) LLP

                                By:    s/ Jill C. Walters
                                       Jill C. Walters
                                       N.C. State Bar No. 37121
                                       555 Fayetteville Street, Suite 1100
                                       Raleigh, NC 27601
                                       Telephone: (919) 755-2185
                                       Email: jill.walters@wbd-us.com

                                       Local Counsel for Pacific Premier Bank
Case 21-00833-5-JNC     Doc 12 Filed 04/12/21 Entered 04/12/21 14:23:09       Page 3 of 3




                           CERTIFICATE OF SERVICE

       I, the undersigned, or Womble Bond Dickinson (US) LLP certifies:

       That I am, at all times hereinafter mentioned was, more than eighteen (18)
 years of age;

       That on this day, I served a copy of the foregoing Notice of Appearance, Request
 for Matrix Entry and Request for Service of Notices and Documents on;

                           Platinum Corral, L.L.C.
                           521 New Bridge Street
                           Jacksonville, NC 28540-5430

 by depositing a copy thereof in the United States Mail, First Class, postage prepaid.

       That on this day, the foregoing Notice of Appearance, Request for Matrix Entry
 and Request for Service of Notices and Documents was served by electronic means
 through the court’s CM/ECF service on:

                           Gerald A. Jeutter, Jr., Esq.
                           Anna B. Osterhout, Esq.
                           Attorneys for Debtor

                           Christopher Keith Coleman, Esq.
                           Jonathan T. Edwards, Esq.
                           Attorneys for McLane Foodservice Distribution, Inc.

                           U.S. Bankruptcy Administrator

       I certify under penalty of perjury that the foregoing is true and correct.

       Dated: April 12, 2021            WOMBLE BOND DICKINSON (US) LLP

                                  By:   s/ Jill C. Walters
                                        Jill C. Walters
                                        N.C. State Bar No. 37121
                                        555 Fayetteville Street, Suite 1100
                                        Raleigh, NC 27601
                                        Telephone: (919) 755-2185
                                        Email: jill.walters@wbd-us.com

                                        Local Counsel for Pacific Premier Bank
